DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A light receiving element in claims 1 and 12
“a holding portion” in claims 1 and 9.
“a transmission portion” claim 1.
“a calculation portion” in claims 4,13, and 15.
“a storage portion” in claims 13 and 15
“a warning portion” in claims 13 and 15

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites: “a signal output by the light receiving element”. It is unclear and indefinite as whether “a signal” recited in claim 4 is referring to the same “signal” outputted in line 6 of claim 1 upon which claim 4 depends or a different signal is intended. For the purposes of examination, it is assumed that the same signal is intended.
Claim 6 recites the limitation "the calculation" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the timing" in lines 7 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the acquired pressure" in line 9.  There is insufficient antecedent basis for this limitation in the claim. It is further not clear what the relationship is between the “acquired pressure” and “the pressure” recited in line 7 of claim 6. For the purposes of examination, it is assumed that they are both referring to the same element.
Claim 7 recites the limitation “The calculation" and “the timing” in line 2 and “the acquired pressure” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the calculation" and “the calculations” and “the calculation result” in lines 3, 6, 7, and 8. There is insufficient antecedent basis for this limitation in the claim. Further, it is not clear whether all the terms are referring the same calculations or different calculations are intended. For the purposes of examination, it is assumed that they are all referring to the same calculations.
Claim 9 recites “a signal” in the last line of the claim. It is unclear and indefinite as to the relationship between this element and “a signal” recited in line 4 of the claim. For the purposes of examination, it is assumed that two elements are not related and one is signal outputted by the light receiving element and the second one is the signal outputted by the pressure sensor. 
Claim 12 recites the limitations “a contact surface”, and “a subject” and “a signal” in lines 5 and 7 of the claim. It is unclear and indefinite as to whether these elements are referring to “a contact surface” and “a subject” claimed in claim 9 upon which claim 12 depends or a different contract surface and a different subject is claimed. For the purposes of examination, it is assumed that they are both referring to the same elements.
Claim 12 recites: “a housing having a contact surface contacting a subject…irradiates the subject, receives reflected light, and then outputs a signal…”. However, claim 9 upon which claim 12 depends recites that “an optical sensor portion has contact surface contacting a subject…irradiates the subject, receives reflected light, and outputs a signal” it is not clear whether the housing is performing the recited tasks or the optical sensor portion? For the purposes of examination, it is assumed that the optical sensor portion performs recited tasks. 
Claim 13 recites: “an output of the optical sensor portion”. It is unclear and indefinite as to what the relationship is between this output and “outputs a signal” outputted by the optical sensor portion in line 4 of claim 9 upon which claim 13 recites. For the purposes of examination, it is assumed that both signals refer to the same element.
Similarly, claim 13 further recites: “an output of the pressure sensor” while claim 9 upon which claim 13 depends recites in last line of the claim “the pressure sensor outputting a signal”. It is unclear and indefinite as to whether the output of the pressure sensor is the same as the signal outputted recited in claim 9 or a different output is 
Claim 14 recites the limitation “The calculation result” in last line of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 3, 5, 10, 11, and 15 depend upon indefinite claims 1 and 9 and are therefore rejected as well at least due to their dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chachisvilis et al. (U.S. Publication No. 2016/0310023) hereinafter “Chachisvilis”.
Regarding claim 1, Chachisvilis discloses in embodiment of FIG. 2 a blood flow sensor [see abstract and [0074] of Chachisvilis] comprising: 
a sensor portion [blood flow sensor head 215; see FIG. 2 and [0074]] which has a housing [inner member 210; see FIG. 2 and [0074] of Chachisvilis] ,having a contact surface for contacting a subject [see FIG. 2 and last 6 lines of [0074]] which outputs a signal relating to a received light amount;[see [0077] of Chachisvilis]
a holding portion [outer member 205; see FIG. 2 and [0074]] holding the housing [see FIG. 2 ] and configured to be movable relative to the housing in a direction crossing the contact surface [see last 6 lines of [0074]]; and 
[spring 230; see FIG. 2 and [0074] of Chachisvilis]
Chachisvilis does not expressly disclose in embodiment of FIG. 2 that the sensor portion has a laser and a light receiving element and the sensor portion is configured relative to the holding portion so that the contact surface extends beyond a distal end of the holding portion during all laser element generating of laser light and all laser receiving element receiving of receiving light for all blood flow volume measurement operations derived from said signal 
However, Chachisvilis in the embodiment of FIG. 7 discloses that the sensor portion has a laser element [photonic source 702 can be laser; see [0162] and [0148] of Chachisvilis] generating laser light [see [0148] and [0162]], a light receiving element [photodetectors 703; see FIG. 7 and [0162]] receiving light [see [0162]] and which irradiates the subject with the laser light generated by the laser element through the contact surface[see [0148] and [0162]], receives reflected light from the subject in the light receiving element [see [0162] and FIG. 7 of Chachisvilis]
Further, Chachisvilis in the embodiment of FIG. 1 further discloses that the housing of the sensor portion  [inner section 101] is configured relative to the holding portion [elements 102 is the holding portion] so that the contact surface extends beyond a distal end of the holding portion during all laser element generating of laser light and all laser receiving element receiving of receiving light for all blood flow volume . [see FIG. 1; the sensor section extends beyond the holding portion]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the sensor portion (i.e. blood flow sensor head) of the embodiment 2 of Chachisvilis further and include in it a laser element generating laser light, a light receiving element receiving light and which irradiates the subject with the laser light generated by the laser element through the contract surface, receives reflected light from the subject in the light receiving element according to the embodiment of FIG. 7 of Chachisvilis in order to reduce the noise caused by transfer of optical energy to and from the sensor head.[see [0161] of Chachisvilis]  It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the sensor portion of the embodiment of Fig. 2 of Chachisvilis further and make it extend beyond the distal end of the holding portion according to the teachings of embodiment of FIG. 1 in order to provide a better contact between the sensor portion and the skin.
Regarding claim 2, Chachisvilis further discloses in the embodiment of FIG. 2 that the transmission portion (spring 230; see FIG. 2 and [0074] of Chachisvilis] wherein the non-electromagnetic elastic member is a spring that biases the contact surface distally away from the distal end of the holding portion[the spring 230 is considered an elastic member since it has elastic properties and it is located between the holding portion and the sensor portion (i.e. between the outer member 205 and inner member 210)]  
claim 3, Chachisvilis further discloses in the embodiment of FIG. 2 that the non-electromagnetic elastic member is a spring.[see FIG. 2 and  [0074] of Chachisvilis] that biases the contact surface distally away from the distal end of the holding portion. [the spring 230 is considered an elastic member since it has elastic properties and it is located between the holding portion and the sensor portion (i.e. between the outer member 205 and inner member 210)]  
Regarding claim 4, Chachisvilis further discloses in the embodiment of FIG. 2 that a blood flow measurement device [see abstract and [0074] of Chachisvilis] comprising: the blood flow sensor according to Claim 1 [see rejection of claim 1 above]; a calculation portion [electronics 240; see FIG. 2 and [0077] calculating a blood flow volume based on a signal output by the light receiving element [see [0077] of Chachisvilis] ; and a display portion [display 250; see FIG. 2 and [0078]] displaying a calculation result by the calculation portion. [see [0091] of Chachisvilis]
Regarding claim 5, Chachisvilis further discloses in the embodiment of FIG. 2  that the blood flow sensor further has a pressure sensor detecting pressure applied to the contact surface from the subject.[see [0089]-[0091] of Chachisvilis]  

Claims 6-8, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chachisvilis et al. (U.S. Publication No. 2016/0310023) hereinafter “Chachisvilis” in view of Amano et al. (JP publication 08299292A) hereinafter “Amano”.
Regarding claim 6, Chachisvilis further disclose a storage portion storing a plurality of predetermined timings [memory; see [0179] of Chachisvilis].
the calculation portion acquires pressure readings at each one timing of said plurality of predetermined timings and does not perform the calculation when the pressure is not within a predetermined range.
Amano, directed towards a non-invasive blood flow sensor [see abstract of Amano] discloses wherein the calculation portion acquires pressure detected by the pressure sensor at each predetermined timing stored in the storage portion [see [0065]-[0066] of Amano], wherein when the acquired pressure reading for said one timing is within a predetermined range previously stored in the storage portion, the calculation portion performs a first calculation corresponding to said one timing for said corresponding acquired pressure reading [see [0066]-[0068] of Amano], 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the blood flow sensor of Chachisvilis further and make the calculation portion acquire pressure detected by the pressure sensor at each predetermined timing stored in the storage portion and perform the calculation corresponding to the timing and does not perform the calculation corresponding to the timing at which the pressure is acquired see  in accordance with a fact that the acquired pressure is not within a predetermined range previously stored in the storage portion according to the teachings of Amano in order to provide only the accurate results and avoid the measurements with a low level of reliability [see [0058] of Amano]
Regarding claim 7, Chachisvilis discloses a calculation portion [electronics 240; see FIG. 2 and [0077]
 Chachisvilis does not discloses when the acquired pressure reading for said one timing is not within the predetermined range previously stored in the storage portion, the 
Amano further discloses that when the acquired pressure reading for said one timing is not within the predetermined range previously stored in the storage portion, the calculation portion does not perform the first calculation corresponding to said one timing for said corresponding acquired pressure reading.
.[see [0065]-[0069] of Amano].
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the calculation portion of Chachisvilis further and configure it to when the acquired pressure reading for said one timing is not within the predetermined range previously stored in the storage portion, the calculation portion does not perform the first calculation corresponding to said one timing for said corresponding acquired pressure reading according to the teachings of Amano in order to avoid the measurements with a low level of reliability [see [0058] of Amano]
Regarding claim 8, Chachisvilis discloses a calculation portion [electronics 240; see FIG. 2 and [0077]
 Chachisvilis does not discloses that the calculation portion calculates an average value of results of the first calculation for the acquired pressure readings for which the first calculation is calculated and then displays the average value.
Amano further discloses that the calculation portion calculates an average value of results of the first calculation for the acquired pressure readings for which the first calculation is calculated [see [0073] of Amano], and then displays the average value as the calculation result on the display portion [see [0073] and FIGs. 6-11 of Amano].  

Regarding claim 14, Chachisvilis discloses a calculation portion [electronics 240; see FIG. 2 and [0077] of Chachisvilis]
 Chachisvilis does not discloses that the calculation portion calculates the blood flow volume based on the first signal and the second signal for a predetermined number of times and stores in the storage portion the calculated blood flow volume corresponding to each one of said predetermined number of times; the calculation portion calculates an average blood flow volume for the calculated flow volumes stored in memory for said each of predetermined number of times and then displays the average blood flow volume on the display portion
Amano further discloses that the calculation portion performs calculates the blood flow volume based on the first signal and the second signal for a predetermined number of times and stores in the storage portion the calculated blood flow volume corresponding to each one of said predetermined number of times; [see [0016] of Amano; the system performs the calculation at the same time every day (i.e. predetermined number of times)]; calculates an average value of results of the predetermined number of times or more of the calculations [see [0073] of Amano], and then displays the average value as the calculation result on the display portion [see [0073] and FIGs. 6-11 of Amano].  
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the calculation portion of Chachisvilis further and configure it to perform the calculation by a predetermined number of times stored in the storage portion or more; calculate an average value of results of the predetermined number of times or more of the calculations, and then display the average value as the calculation result on the display portion in order to communicate the results to the user.[see [0073] of Amano]. Doing so would applying a known technique of averaging and displaying results to the user to improve a similar device of blood flow sensor in the same way.
Regarding claim 16, Chachisvilis in the embodiment of FIG. 2 as modified by Song discloses a sensor portion [blood flow sensor head 215; see FIG. 2 and [0074] of Chachisvilis] which has a housing [inner member 210; see FIG. 2 and [0074] of Chachisvilis] having a contact surface contacting a subject [see FIG. 2 and last 6 lines of [0074] of Chachisvilis] which outputs a signal relating to a received light amount; [see [0077] of Chachisvilis]
Chachisvilis in the embodiment of FIG. 2 as modified by Song does not expressly disclose that the sensor portion has a laser element generating laser light and a light receiving element.
[photonic source 702 can be laser; see [0162] and [0148] of Chachisvilis] generating laser light [see [0148] and [0162]], a light receiving element [photodetectors 703; see FIG. 7 and [0162]] receiving light [see [0162]] and which irradiates the subject with the laser light generated by the laser element through the contact surface, receives reflected light from the subject in the light receiving element [see [0162] and FIG. 7 of Chachisvilis]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the sensor portion of the embodiment 2 of Chachisvilis as modified by Hong further and include in it a laser element generating laser light, a light receiving element receiving light and which irradiates the subject with the laser light generated by the laser element through the contract surface, receives reflected light from the subject in the light receiving element according to the embodiment of FIG. 7 of Chachisvilis in order to reduce the noise caused by transfer of optical energy to and from the sensor head [see [0161]-[0162] of Chachisvilis]. Doing so would have been application of a known technique (i.e. shortening the distance between light receiving element and specimen) to another (i.e. blood flow measurement sensor) to yield predictable results of improved function.

Allowable Subject Matter
Claims 9-11, 13, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 9, the prior art fails to anticipate, and/or render obvious either solely or in combination: “a second non-electromagnetic elastic member located within the holding member distal to the first non-electromagnetic member” and “a moving member located within the holding portion and being biased in the first direction by the first non-electromagnetic elastic member, the moving member having a first projection, a second projection, and a first section between the first projection and second projection, the first section located between the first non-electromagnetic member and the second non-electromagnetic member”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection (U.S.C. 103 rejection in view of the embodiment of FIG. 1 of Chachisvilis] does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 8 am-5 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (408) 918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

 /Marjan Saboktakin/
Examiner, Art Unit 3793



/AMELIE R DAVIS/Primary Examiner, Art Unit 3793